Citation Nr: 0023840	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  94-26 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for right hip 
disability. 

3.  Entitlement to service connection for a right leg 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 until 
June 1946 and from April 1954 until August 1958.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from December 1992 
and August 1994 rating decisions of the Philadelphia, 
Pennsylvania Regional Office (RO) and Insurance Center which 
denied service connection for a back disability and right hip 
and leg disability, respectively.

REMAND

Under 38 U.S.C.A. § 5103(a) (West 1991), VA has a duty to 
notify claimants of the evidence necessary to complete their 
applications for benefits when their applications are 
incomplete.  The United States Court of Appeals for Veterans 
Claims (Court) has held that this duty includes a duty to 
notify claimants of the need to provide evidence relating to 
medical causation where the claimant has made statements 
indicating the existence of such evidence that would, if 
true, make the claim plausible.  Robinette v. Brown, 8 Vet. 
App. 69, 77-80 (1995).  See also McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997) (reaffirming the principles set forth 
in Robinette).

In the present case, the veteran contends that service-
connected left knee disability has caused or made worse low 
back, right hip, and right leg disability.  When he appeared 
at a hearing held in March 1994, he testified that a VA 
physician had told him that his left knee problems were 
contributing to the problems with his back, right hip and 
right leg.  Such a statement indicates that there may be 
medical opinion, especially from VA clinicians, to the effect 
that the veteran's service-connected left knee problem either 
caused or aggravated the disabilities for which the veteran 
now claims entitlement to service connection.  See 38 C.F.R. 
§ 3.310 (1999); Allen v. Brown, 7 Vet. App. 439 (1995).  
Because a medical opinion of that sort, if submitted into 
evidence, could make "complete" the veteran's application 
for service connection, a comment such as noted above 
regarding the likely existence of such an opinion triggers 
VA's duty to notify pursuant to 38 U.S.C.A. § 5103(a) and 
Robinette v. Brown.  Because the veteran has not yet been 
provided with the required notice, a remand is required.  

The Board also notes that, when the RO took action in 
December 1992, service connection for a left hip disability 
was also denied.  A notice of disagreement with this action 
was submitted as part of the veteran's notice of disagreement 
with the denial of service connection for a low back 
disability.  However, no statement of the case was issued as 
to the left hip claim.  A statement of the case must now be 
issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the 
veteran and advise him that, in 
order to make his claim of service 
connection well grounded, he needs 
to obtain and submit competent 
medical evidence demonstrating that 
the claim is plausible.  He should 
be advised that the submission of an 
opinion from a physician, or other 
qualified health care provider, 
indicating that left knee disability 
caused or made worse back, right 
hip, or right leg disability is the 
type of evidence needed to satisfy 
this requirement.  38 C.F.R. § 3.310 
(1999); Allen v. Brown, 7 Vet. App. 
439 (1995).  He should be given a 
reasonable opportunity to respond to 
the RO's communication.

	2.  The RO should make an effort to 
obtain any additional VA treatment 
records that may not have been 
previously obtained.  The RO should 
document its efforts to supplement the 
record, and any additional materials 
obtained should be associated with the 
claims folder.

	3.  After completing the actions 
outlined above, the RO should take 
adjudicatory action on the veteran's 
claims, to include a determination on 
the question of whether any claim is 
well grounded.  If the RO concludes that 
a claim is well grounded, the RO should 
undertake any additional development 
deemed necessary to fulfill the duty to 
assist.  If any benefit sought is 
denied, a supplemental statement of the 
case should be issued.  The RO should 
also issue a statement of the case on 
the question of service connection for 
left hip disability.  If, and only if, 
the veteran files a timely substantive 
appeal, should this issue be returned to 
the Board.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice, but he may submit 
additional evidence and/or argument.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purpose of this remand is to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


